Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous

Claims pending: 1-8
Claims amended: 1-8
Claims cancelled: N/A
New claims: N/A

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 6, 7-8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by (WO 2008002312 A1) to (Virag).
Regarding claim 1, 6, 8, managing reception of digital contents by a management device configured to receive a command for selection of a content called main content, from a control device the management device being configured to request access to the main content and other digital contents, called secondary contents, receive the data streams representative of the requested contents, and request rendering of the main content wherein the managing comprises: in the course of the rendering of the main content, detecting an activity linked to the control device, triggering a request for receiving the secondary contents. (Fig. 1, 3, pg. 3, L. 12-15, pg. 7, L. 4-24,)
Non-transitory computer-readable medium comprising instructions stored thereon 
which when executed by the processor configure the device to perform acts… (pg. 12, L.9-19)

Regarding claim 4, Virag teach the management method, the control device, the activity.
Virag further teach movement of the control device. (pg. 7, L. 4-24, pg. 10, L. 12-18)

Regarding claim 5, Virag teach the management method, the control device, the activity.
Virag further teach selection keys and the activity is a press on a key of the control device. (pg. 7, L. 4-24, pg. 10, L. 12-18)

Regarding claim 7, Virag teach the device, 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over (WO 2008002312 A1) to (Virag) in view of (USPUB: 2009020120131627) to (Chittella).
Regarding claim 2, Virag teach the management method, the secondary contents.
Virag fails to specifically teach received during a given period. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Virag by received during a given period as taught by Chittella in order to reduce channel change latency.

Regarding claim 3, Virag in view of Chittella teach the management method, the period, the secondary contents, and the activity of the control device.
Virag further teach if period is in course of execution secondary content, detection of activity of control device during period leads to an updating of period of reception for this secondary content. (Fig. 1, 3, pg. 3, L. 12-15, pg. 7, L. 4-24, - upon detecting selection, movement of the control device certain adjacent channels are pre-tuned for predictive tuning for the future, which resets the tuned channel and the whole process.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONG LE/Primary Examiner, Art Unit 2421